Exhibit 10.5

AMENDMENT NO. 1 TO

UMBRELLA AGREEMENT

This Amendment No. 1 to Umbrella Agreement (this “Amendment”) is entered into as
of November 24, 2009, by and among Unilever N.V., a company organized under the
laws of the Netherlands (“Unilever N.V.”), Unilever PLC, a company organized
under the laws of England and Wales (“Unilever PLC”), and JohnsonDiversey, Inc.,
a Delaware corporation (formerly known as S.C. Johnson Commercial Markets, Inc.)
(“JDI” and, together with the Unilever N.V. and Unilever PLC, the “Parties”).

RECITALS

WHEREAS, the Parties are parties to that certain Umbrella Agreement In Respect
of Professional Products, dated October 11, 2007 (the “Umbrella Agreement”); and

WHEREAS, the Parties desire to amend the Umbrella Agreement as set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual agreements and
covenants herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I DEFINITIONS

Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings ascribed to them in the Umbrella Agreement.

ARTICLE II AMENDMENTS TO THE UMBRELLA AGREEMENT

Section 2.1 Amendment to Clause 1 of Schedule 4. Effective as of the date
hereof, Clause 1 of Schedule 4 of the Umbrella Agreement shall be amended to add
the following defined terms in alphabetical order:

“CD&R Group” means CDR Jaguar Investor Company, LLC, CDR F&F Jaguar Investor,
LLC and their respective affiliates and the respective affiliates from time to
time of CD&R Associates VIII, Ltd., the general partner of Clayton, Dubilier &
Rice Fund VIII, L.P. and CD&R Friends & Family Fund VIII, L.P., and Clayton,
Dubilier & Rice, LLC or any successor to its investment management business.

“CMH” means Commercial Markets Holdco, Inc.

“CMH Group” means CMH, its controlled affiliates and any other affiliate of CMH
or any Johnson Family Member who has irrevocably granted to and appointed CMH as
such person’s or such entity’s proxy and attorney-in-fact (with full power of
substitution), for and in the name, place and stead of such person or entity, to
vote at any annual or special meeting of stockholders of JohnsonDiversey
Holdings, Inc. and to take any action by written consent in lieu of such



--------------------------------------------------------------------------------

meeting with respect to all of the equity securities of JohnsonDiversey
Holdings, Inc. owned or held of record by such holder, provided that (A) none of
S.C. Johnson & Son, Inc. and its subsidiaries shall constitute a member of the
CMH Group. and (B) CMH Group shall not include any person that is engaged in, or
has an affiliate that is engaged in, a Specified Business (other than S.C.
Johnson & Son, Inc. and its subsidiaries).

“Financial Party” means a private equity fund or other financial sponsor, asset
management firm, sovereign wealth fund, hedge fund, pooled investment vehicle,
publicly-listed special purpose acquisition company, bank or financial
institution (or any one or more investment vehicles managed or otherwise
controlled by such entities); provided that “Financial Party” shall not include
any person that is engaged in, or has an affiliate that is engaged in, a
Specified Business.

“Johnson Family Member” means (a) a lawful lineal descendant of Herbert F.
Johnson, Jr. or Henrietta Johnson Louis or the spouse of any such person; (b) an
estate, trust (including a revocable trust, declaration of trust or a voting
trust), guardianship or custodianship for the primary benefit of one or more
individuals described in clause (a) above; (c) a foundation established by one
or more individuals described in clause (a) above; and (d) an entity controlled
by one or more individuals or entities described in clauses (a), (b) or
(c) above.

“Specified Business” means any business that would reasonably be considered to
be in competition with the business of any member of the Unilever Group
involving either (A) the Products or (B) products or services covered by other
agreements between one or more members of the Unilever Group and one or more of
JohnsonDiversey, JohnsonDiversey Holdings, Inc. or any member of the
JohnsonDiversey Group.

Section 2.2 Amendment to Clause 15(A) of Schedule 4. Effective as of the date
hereof, Clause 15(A) of Schedule 4 of the Umbrella Agreement shall be deleted in
its entirety and replaced with the following:

“[Intentionally omitted];”

Section 2.3 Amendment to Clause 17(C) of Schedule 4. Effective as of the date
hereof, Clause 17(C) of Schedule 4 of the Umbrella Agreement shall be deleted in
its entirety and replaced with the following:

“there is (i) a change of control of JohnsonDiversey or JohnsonDiversey
Holdings, Inc., a change of control occurring if any person acquires Control or
any person who previously had Control ceases to have such Control (whether or
not another person acquires Control), other than by (x) a sale or transfer of
any shares of JohnsonDiversey Holdings, Inc. to a member of the CD&R Group or
the CMH Group or to a Financial Party or (y) an initial public offering of the
shares of JohnsonDiversey or JohnsonDiversey Holdings, Inc., it being understood
that, upon a change of control of a JD Affiliate,

 

2



--------------------------------------------------------------------------------

it ceases to be a member of the JohnsonDiversey Group with the effect set forth
in paragraph 19 below or (ii) a further sale or transfer of any shares of
JohnsonDiversey Holdings, Inc. that were previously transferred pursuant to the
exception in clause (i)(x) above other than to a member of the CD&R Group or the
CMH Group, to a Financial Party or in an initial public offering of the shares
of JohnsonDiversey or JohnsonDiversey Holdings, Inc.;”

ARTICLE III GENERAL PROVISIONS

Section 3.1 Capacity. Unilever is entering into this Amendment for itself and as
agent for each Unilever Affiliate and JohnsonDiversey is entering into this
Amendment for itself and as agent for each JD Affiliate. Where in this Amendment
a Unilever Affiliate or a JD Affiliate is expressed to have an obligation or is
given a right, the expression of that obligation or that right shall be
construed as Unilever or JohnsonDiversey (as the case may be) agreeing on behalf
of the relevant Unilever Affiliate or JD Affiliate to assume such obligation or
receive or exercise such right.

Section 3.2 Effectiveness of Umbrella Agreement. Except as expressly set forth
in this Amendment, the Umbrella Agreement shall remain in full force and effect
in all respects and is hereby ratified and confirmed.

Section 3.3 No Waiver; References in Umbrella Agreement. The execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any of the Parties under the Umbrella Agreement, nor
constitute a waiver of any provision of the Umbrella Agreement except as
expressly set forth in this Amendment. Upon the effectiveness of this Amendment,
each reference in the Umbrella Agreement to “this agreement”, “hereunder”,
“hereof”, “herein” or words of similar import shall mean and refer to the
Umbrella Agreement as amended by this Amendment.

Section 3.4 Governing Law. This Amendment is governed by, and shall be construed
in accordance with, English law.

Section 3.5 Counterparts; Facsimile and Electronic Signatures. This Amendment
may be executed in any number of counterparts and by each party hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
one and the same instrument. This Amendment, to the extent signed and delivered
by means of a facsimile machine or other electronic submission (including
“pdf”), shall be treated in all manners and respects and for all purposes as an
original agreement and shall be considered to have the same binding legal effect
as if it were the original signed version hereof delivered in person.

(Signature Page Follows)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

JOHNSONDIVERSEY INC., for itself and as agent for each JD Affiliate By:  
/s/    Joseph F. Smorada   Name:   Joseph F. Smorada   Title:  

Executive Vice President and

Chief Financial Officer

UNILEVER N.V., for itself and as agent for each Unilever Affiliate By:  
/s/    Robert Leek   Name:   Robert Leek   Title:   General Counsel, Europe
UNILEVER PLC, for itself and as agent for each Unilever Affiliate By:  
/s/    Robert Leek   Name:   Robert Leek   Title:   General Counsel, Europe

 

S-1